DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 6/04/2020 has been considered.

Drawings
The drawings were received on 3/31/2020.  These drawings are accepted.

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim recites “the fiber organizer” (line 2).  However, this recitation lacks proper antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



1-8, 12, 16-20, 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,186,997 to Schumacher (hereinafter “Schumacher”).

Regarding claim 1, Schumacher discloses an optical fiber connection system (see abstract) configured to interconnect a plurality of first and second optical fibers (e.g. 30 in Fig. 6 shows a plurality of first optical fibers- only the first connector is shown in Fig. 6-9; a plurality of second optical fibers are included in the corresponding mating connector as shown in Figs. 13-14), the connection system comprising: a first bare fiber holder (70 in Fig. 7) comprising a bare fiber holding plate (72 in Fig. 7), wherein the bare fiber holding plate of the first bare fiber holder is a clamping plate having an interconnection portion with a generally planar surface (see annotated Fig. 7 below) and wherein bare ends of the plurality of first optical fibers are disposed adjacent to interconnection portion (see Fig. 8) and where the plurality of first optical fibers are secured in the first bare fiber holder at a first distance from the bare ends of the plurality of first optical fibers (i.e. the fibers are secured in the fiber holder by inserting the fibers into the grooves 86 as shown in Fig. 7-8), and a second bare fiber holder comprising a bare fiber holding plate (Fig. 7- as stated above, only the first connector is shown in Fig. 6-9, but an identical second connector with corresponding second connector structure couples with the first connector as shown in Fig. 13-14), wherein the bare fiber holding plate (i.e. 72 in Fig. 7) of the second bare fiber holder is a splicing plate having a plurality of alignment channels (89 in Fig. 7) and wherein a bare end of each of the second optical fibers extend at least partially into one of the plurality of alignment channels (Fig. 8) and wherein the plurality of second optical fibers are held at a second distance from the bare ends of the plurality of second optical fibers (i.e. the fibers are secured in the fiber holder by inserting the fibers into the grooves 86 as shown in Fig. 7-8), 

[AltContent: arrow][AltContent: oval][AltContent: textbox (“Generally planar” surface)]
    PNG
    media_image1.png
    428
    392
    media_image1.png
    Greyscale

			Annotated Fig. 7 of Schumacher

	Regarding claim 2, Schumacher discloses wherein at least one of the first and second bare fiber holders is ferrule-less (Fig. 8-9).
	Regarding claim 3, Schumacher discloses wherein both the first and second bare fiber holder are ferrule-less (Fig. 8-9, 13-14).
	Regarding claim 4, Schumacher discloses wherein the clamping plate comprises alignment channels disposed on either side of the planar surface (see the annotated Fig. 7 above- the alignment channels (i.e. grooves) are disposed immediately adjacent to element 78 and adjacent to the edge of the fiber holding plate, so as to flank the “generally planar” surface).

	Regarding claim 6, Schumacher discloses wherein the comb structure includes an array of grooves (78, 86 in Fig. 7), with each groove configured to guide an optical fiber disposed therein and a remote gripping region (64 in Fig. 9; col. 6, ll. 5-8) to remotely grip the plurality of first or second optical fibers at a distance from their bare ends.
	Regarding claim 7, Schumacher discloses wherein the comb structure further comprising a ramp section (96 in Fig. 7) adjacent the groove array, the ramp section including a gradual rising portion (Fig. 7).
	Regarding claim 8, Schumacher discloses wherein the clamping plate includes a flexible region (Fig. 13-14; col. 8, ll. 14-27).
	Regarding claim 12, Schumacher discloses wherein at least one of the first and second bare fiber holders further comprises a first housing portion (i.e. right side portion of the element 108 shown in Fig. 10) and a second housing portion (i.e. left side portion of the element 108) that can be secured together to form the inner housing (108 in Fig. 10) that at least partially surrounds the bare fiber holding plate of the first or second bare fiber holder (Fig. 13-14).
	
	Regarding claim 16, Schumacher discloses all the claimed limitations of the optical fiber connection system as already discussed above in reference to claim 1, including the system being configured to interconnect “at least a first and second optical fiber” as recited in claim 16.

	Regarding claim 19, Schumacher discloses all the claimed limitations as discussed above in reference to claim 4.
Regarding claim 20, Schumacher discloses all the claimed limitations as discussed above in reference to claim 8.
Regarding claim 24, Schumacher discloses all the claimed limitations as discussed above in reference to claim 12.
Regarding claim 25, Schumacher discloses the first fiber holding plate being used as a “clamping element” since it clamps down on the optical fiber held therein when it is mated with the corresponding second fiber holding plate.
Regarding claim 26, Schumacher discloses the second fiber holding plate being used as a “splicing element” since it is used to splice the fiber ends of the first and second optical fibers together.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9-10, 11, 14-15, 21-22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher.

	Regarding claims 9-10, 21-22, Schumacher discloses a connector system as already discussed above. However, it does not explicitly disclose the clamping plate being made of low coefficient of thermal expansion silica that is net shape cast. On the other hand, the use of net shape cast, low coefficient of thermal expansion silica is well known and common in the art. Such silica material would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because it would allow for accurate and precise positioning of optical fibers disposed on the silica material for superior optical coupling. Therefore, it would have been 
	Regarding claim 11, 23, Schumacher discloses a connector system as already discussed above. However, it does not explicitly disclose the use of an optical coupling material in the manner claimed in the present application. On the other hand, the use of an optical coupling material is well known and common in the optical fiber connector art. Optical coupling material, such as index matching gel, has been widely and advantageously used in the art because it ensures low transmission/coupling loss at the connection point between optical fiber ends. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Schumacher to have an optical coupling material, in the manner currently claimed in the present application.
Regarding claims 14-15, Schumacher discloses a connector system as already discussed above. However, it does not explicitly disclose the intended use of the connector system, such as mating the fiber holders in the field or in the factory, in the manner claimed in claims 14-15 of the present application. However, neither of these intended use scenarios impart any structural limitations to the connector system, and the connector system of Schumacher is fully capable of being mated in the field or in the factory. Connector systems mated in the field or mated in the factory would have been recognized as advantageous to one of ordinary skill in the art depending on the specific deployment application given to the user of the connection system. Therefore, it would have been obvious to a person of ordinary skill in the art to utilize the device of Schumacher in the field or in the factory, in the manner currently claimed in the present application.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of US Patent Application Publication US 2011/0198324 A1 to de Jong et al. (hereinafter “de Jong”).
Schumacher discloses a connector system as already discussed above. However, it does not explicitly disclose the use of an intermediate spring element disposed between the fiber organizer and the bare fiber holding plate as claimed in the present application. On the other hand, the use of a spring element for biasing the fiber holder in a connector arrangement is known in the art. For example, de Jong discloses an optical connector system comprising such a spring element (i.e. 60 in Fig. 20). The use of a spring element in a connector system is known in the art as advantageous and desirable since the biasing force ensures secure contact between the coupling ends of optical fibers. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Schumacher to have an intermediate spring element in the manner claimed in the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication Numbers: US 2017/0299831 A1 and US 2006/0159402 A1 disclose optical connector systems having ferrule-less bare fiber coupling arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG H PAK/            Primary Examiner, Art Unit 2874